UNlTED STATES D|STR|CT CCURT
l\/llDDLE DlSTRlCT OF FLOR|DA
TAl\/IPA DlVlSlON
UNITED STATES OF Al\/lERlCA,
v. CASE NO. 8:93-CR-84-T~17TGVV

DARRELL FLOWERS.

 

ORDER

This cause is before the Court on:

Dkt. 135 First Step l\/lemorandum
Dkt. 137 Unopposed l\/lotion for Sentence Reduction
Under the First Step Act of 2018
Defendant Darrell Flowers moves for a sentence reduction under Section

404 of the First Step Act of 2018, and 18 U.S.C. Sec. 3582(0)(1)(|3).

On February 8, 1994, Defendant Flowers Was sentenced on Count 2
of the lndictment, Which charged Defendant Flowers With possession With intent
to distribute 50 grams or more of crack cocaine in violation of 21 U.S.C. Sec.
841(a)(1) and 18 U.S.C. Sec. 2, to a mandatory term of life imprisonment The
Government filed an information and Notice of Prior Convictions. (Dkt. 120-3).

The Statement of Reasons indicates that supervised release is not applicable

Defendant Flowers moves for a reduction of the term of imprisonment from

life imprisonment to 120 months imprisonment

The First Step lvlemorandum indicates that no term of supervised release

Was imposed at Defendant Flovvers’ sentencing, based on the erroneous

Case No. 8:93-CR-84~T-17TGV\/

indication in Defendant Flowers’ PSR that Defendant Flowers Was not eligible

for a term of supervised release.

The First Step l\/lemorandum provides the following guidance:

Oriqinal Statutorv Provisions: Reduced Statutorv Provisions:

 

Penalty Statute(s): 21 U.S.C §841(b)(1)(A) Penalty Statute(s): 21 U.S.C. §

841(b)(1)(B)
imprisonment Life imprisonment 10 years to Life
Supervised Release: 5 years *ineligible Supervised Release: 8 years
due to life
imprisonment
Fine: $8,000,000 Fine: $4,000,000

Enhanced penalties apply pursuant to 21 U.S.C. Sec. 851: Yes

Guideline Provisions:

 

l_ast Applied Guideline: Amended Guideline:

Total Offense Level: 32 Total Offense Level: 24

Criminal History Category: lll Criminal History Category: lll

imprisonment Range: Life imprisonment Range: 120 months *
minimum mandatory

Supervised Release Range: None1 Supervised Release Range: 8 years

Fine Range: $17,500 to $8,000,000 Fine Range: $10,000 to $4,000,000
(lncorporating Amendments 706, 750,
and or 782)

<Dkr. 135, p. 2)

 

1The PSR originally erroneously indicated that the defendant Was statutorily
ineligible for supervised release due to statutorily mandatory life imprisonment

2

Case No. 8:93-CR-84-T-17TGV\/

After consideration, the Court directs Defendant Darrell Flowers and
the Government to notify the Court Whether there is an objection to the
imposition of a term of supervised release of 8 years, Which is required
by 21 U.S.C. Sec. 841(b)(1)(B), and the Amended Guideline, by filing a response
to this Order Within ten days. Accordingly, it is

ORDERED that Defendant Darrell Flowers and the Government shall
notify the Court Whether there is an objection to the imposition of a term of
supervised release of 8 years, Which is required by 21 U.S.C. Sec. 841(b)(1)(B)
and the Amended Guideline, by filing a response to this Order within ten days;
it is further

ORDERED that consideration of the Unopposed l\/lotion for Sentence
Reduction (Dkt. 137) is deferred

DONE and ORDERED in Chambers in Tampa, Florida on thisi day of
April, 2019.
_
_ /, r_//',*`

,’. ;g’ *’//1.//’ '-" .:’;.=~ .~_~»;” ;g

-“"‘!“?: ‘ i<ovAcH v
United States District

  
   
   

Copies to:

All parties and counsel of record

